DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 16, 2022 has been entered.
This action is pursuant to the claims filed on January 16, 2022. Claims 1-6, 8-11, and 13-18 are pending. Claims 7, 12 and 19 are canceled. A complete action on the merits of claims 1-6, 8-11, and 13-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's Remarks filed on January 16, 2022 is acknowledged.
Applicant’s argument with respect to the rejection of claims 1, 4-6, 8-9, and 13-14 under 35 U.S.C. 103 as being unpatentable over Perlin (U.S. PGPub. No. 2010/0029148) and Han (U.S. PGPub. No. 2018/0078162) have been fully considered.
With respect to independent claim 1, Applicant argues that Perlin and Han fail to disclose in part, “a plurality of upper horizontal crossbars disposed on an upper surface of the base portion, and a plurality of vertical crossbars disposed on a surface of the stem portion and electrically connected to the plurality of upper horizontal crossbars, wherein the upper surface of the base portion is perpendicular to the surface of the stem portion… and a control chip disposed on the carrier and directly, electrically, connected to the plurality of upper horizontal crossbars, wherein the control chip is disposed parallel to the upper surface of the base portion” as required in independent claim 1. Specifically, Applicant argues that Perlin/Han combination does not disclose a mechanism for direct, electrical connection of Perlin’s bendable electroplated gold tabs (14) to a control chip. However, the Examiner respectfully disagrees. Perlin discloses that the plurality of bendable electroplated gold tabs (14) are bent across the backend (12) and the substrate (16). The cable (30) has cutouts on the top and bottom surfaces with conductive traces in between so that the bottom of the cable is disposed over the gold tabs 14, the backend 12 and the substrate 16 as shown in Fig. 31B. Additionally, Perlin discloses that the top of the cable (30) is connected to a platform via a flip-chip technology ([0090]). Specific arrangement of the platform comprising control chips is shown in Figure 22C (platform 48 comprises components 44 & 46 and disposed on the upper surface of the cable 30, [0088], [0091]). Therefore, this argument is not persuasive and the rejection is maintained by the Examiner.
With respect to independent claim 13, Applicant argues that Perlin/Han combination fails to disclose, teach or suggest in part, “an embedded device disposed in the stem portion and under at least one of the plurality of sensing element, wherein the embedded device is configured to multiplex data from the at least one of the plurality of sensing elements” as required in independent claim 13. The Examiner maintains the position that the broadly claimed embedded 
With respect to claim 2,
Furthermore, Applicant’s remarks on page(s) 5-6 is solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1 or 13. Given this lack of additional arguments against these rejections, each of the rejections under 35 U.S.C. 103 are tenable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin et al. (hereinafter ‘Perlin’, U.S. PGPub. No. 2010/0029148), and further in view of Han (U.S. PGPub. No. 2018/0078162).
In regard to independent claim 1 & 13 and claims 4-6, 8-9 & 14, Perlin discloses a three-dimensional (3D) comb probe structure (microsystem 2 in Figs. 3A-3D) comprising a  These electrodes are coupled to input/output channels and the recorded neural signals from each of the electrodes and its corresponding interconnects/embedded devices are multiplexed through the 16 channel signal conditioning chip ([0081], [0095]). The number of shanks on each of the combs is four and the number of slots on the carrier is four, forming a 4 x 4 arrangement of 2-D electrode array. Perlin further discloses a control chip disposed on the carrier and directly, electrically, connected to the plurality of upper horizontal crossbars, wherein the control chip is disposed parallel to the upper surface of the base portion ([0079], [0091]-[0092], [0097]-[0099]: chip/cable assembly is bonded onto the bended gold tabs via flip-chip technology for powering the implantable microsystem; 
However, Perlin fails to disclose that the single base portion are divided into a plurality of base portions as claimed. 
Hans discloses a plurality of shanks forming a 1-D comb-like structure similar to Perlin (see Fig. 3). Specifically, Hans discloses that each of the plurality of shanks comprises a base portion (203 in Fig. 3) and a stem portion extending from the base portion (210 in Fig. 3), wherein the base portions are joined together to form the respective comb-like structure. Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the invention to modify the base portion of Perlin and provide a plurality of base portions corresponding to each of the shanks since it appears that the invention would perform equally as well with a single base portion design of Perlin or a plurality of base portion design of Hans.
Claims 2-3 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans as applied to claim 13 above, in view of Kinser et al. (hereinafter ‘Kinser’, U.S. Pat. No. 10,161,898).
In regard to claims 2-3 & 16-17, Perlin/Hans combination discloses the invention substantially as claimed in claim 1 or 13 and discussed above. 
However, Perlin/Hans combination is silent as to the sensing elements comprising a substrate that includes a semiconductor material; a base layer formed on the substrate and bearing a plurality of nano-patterned features arranged in a non-random topography and increasing a surface area of the sensing element as claimed.
Kinser teaches a nanopatterned electrode for enhanced sensor signal and sensitivity by increasing the electrode surface area (col. 1, ln. 38-52). The nanopatterned electrode (an electrode structure in Fig. 17) comprises a substrate (substrate 50 in Fig. 17 formed from semiconductor material such as, silicon, col. 10, ln. 66-col. 11, ln. 3); a base layer formed on the substrate and is electrically conductive (electrode base 52 in Fig. 17 formed from a conductive material, col. 11, ln. 4-14) and bearing a plurality of nano-patterned features arranged in a non-random topography and increasing a surface area of the sensing element (individual nanorods 22P in Fig. 17). Furthermore, the nano-patterned features are then functionalized (col. 12, ln. 53-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor element of Perlin/Hans combination and provide a nanopatterned electrode as taught by Kinser as doing so provides an electrode having enhanced signal and sensitivity by increasing the active surface of the electrodes (col. 1, ln. 38-52). 
Claims 10-11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans as applied to claim 13 above, and further in view of Tooker et al. (hereinafter ‘Tooker’, U.S. PGPub. No. 9,399,128).
In regard to claims 10-11 & 15, Perlin/Hans combination discloses the invention substantially as claimed and discussed above. 
However, Perlin/Hans combination fails to disclose wherein the sensing elements are formed on more than one side of the stem portions and each of the shanks is formed of two sub-shanks bonded together with the sensing elements formed on exposed faces of the sub-shanks.
Tooker discloses a neural probe (a neural interface as shown in Fig. 4A) comprising a shank (integrated shank 404) and a plurality of sensing elements (top electrodes 408 and bottom electrodes 406) disposed on the top and bottom surfaces of the shank (see cross-sectional view in . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans as applied to claim 13 above, and further in view of VanSickle et al. (hereinafter ‘VanSickle’, U.S. PGPub. No. 2007/0265543).
In regards to claim 18, Perlin/Hans combination discloses the invention substantially as claimed in claim 13 and discussed above. Perlin/Hans combination further discloses wherein the sensing elements are connected to the base portion of the shank by an interconnect wiring ([0089]: metal interconnects for electrical connections). 
However, Perlin/Hans combination is silent as to the base portion comprising a processor and a memory or a local circuits disposed under the sensing elements.
VanSickle discloses providing an integrated chip (IC 20b in Fig. 2) along an array of electrodes. Note that the electrodes and the IC are connected via interconnects (lead wires 14b). VanSickle discloses that the recorder-processing unit (60 as shown in Fig. 7) may be built into an integrated chip (IC 20b) or a local circuit to perform various functions including A-to-D signal conversion, signal conditioning, digital data storage, data transmission and so forth ([0048]). VanSickle explains that performing signal conversions and conditioning before wireless 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/28/2022